Citation Nr: 0731187	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  06-11 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for coronary artery disease 
and brady and tachy arrhythmias (claimed as heart condition), 
to include as secondary to residuals of rheumatic fever.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1945 to 
July 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

In October 2005, the veteran's internist submitted a letter 
in which he noted that the veteran has severe arthritis and 
that rheumatic fever can be associated with inflammatory 
arthritis and the acceleration of subsequent arthritis.  He 
could not say with surety that the veteran's arthritis was 
caused by rheumatic fever, but he noted there is reasonable 
concern about the association of rheumatic fever with 
arthritis.  This matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran  has been diagnosed with coronary artery 
disease and brady and tachy arrhythmias.  

2.  The veteran's coronary artery disease and brady and tachy 
arrhythmias were not incurred, nor can they be presumed to 
have been incurred, during active military service.  

3.  The veteran's coronary artery disease and brady and tachy 
arrhythmias were not caused by, nor aggravated by, his 
service-connected residuals of rheumatic fever.  


CONCLUSION OF LAW

The criteria for service connection for coronary artery 
disease and brady and tachy arrhythmias (claimed as heart 
condition), to include as secondary to residuals of rheumatic 
fever, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a) (2006).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's June 2005 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
September 2005 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, 
identified what evidence might be helpful in establishing his 
claim, and invited the veteran to send VA whatever evidence 
he had in his possession pertaining to his claim.  While that 
letter did not address what evidence was necessary with 
respect to the rating criteria or the effective date of an 
award for service connection, such notice was provided in 
March 2006.  The veteran has not raised any notice issues, 
but the failure to provide complete, timely notice to the 
veteran raises a presumption of prejudice, so that VA has the 
burden to establish that the veteran was not, in fact, 
prejudiced by the inadequate notice.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaw in the 
original June 2005 letter.  First, that flaw was cured long 
before the appellate record closed at the July 2007 Board 
hearing.  Second, the veteran submitted additional evidence 
after the June 2005 letter was issued, which means that 
despite the delay in receiving all required notice, he had a 
meaningful opportunity to participate in the adjudication 
process.  Overton v. Nicholson, 20 Vet. App. 427, 439-444 
(2006) (failure to provide timely notice is harmless if the 
claimant had a meaningful opportunity to participate in the 
processing of the claim).  Finally, the veteran was not 
prejudiced by the failure to provide timely notice that 
complies with Dingess v. Nicholson because service connection 
was denied, rendering moot any issues about implementation of 
an award for service connection.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving the veteran's claims folder, by obtaining all 
requested medical treatment records, by conducting a 
compensation and pension (C&P) examination, and by providing 
him with the opportunity to provide sworn testimony at a 
hearing before the undersigned member of the Board. 

The veteran's representative argues that the case was not 
properly developed because the veteran filed a claim for a 
"heart condition" but VA improperly limited its examination 
only to "coronary artery disease" and failed to consider 
the condition of the veteran's valves, which he claims are 
"reasonably assumed" to have been damaged by rheumatic 
fever.  This argument is contrary to the evidence in the 
record.  First, the C&P examiner's February 2006 supplemental 
report discusses in detail how the findings expected in an 
echocardiogram of a person who had cardiac changes associated 
with rheumatic fever would be mitral annular calcification or 
mitral stenosis, but that the veteran's test results did not 
show either of those heart valve conditions.  And as the 
statement of the case also discusses those finding by the C&P 
examiner, the record shows that the condition of the 
veteran's heart valves was not ignored.  

Moreover, the representative's statement that the veteran's 
heart valves are "reasonably assumed" to have been damaged 
by his rheumatic fever is belied by the service medical 
records that stated there was no evidence of heart damage 
when he was released from the convalescence hospital to 
return to duty, by his separation examination that shows his 
cardiovascular system to be normal (including normal heart), 
by his private physician's September 2000 findings of normal 
mitral and aortic valves, and by the June 2006 echocardiogram 
results discussed above.   

The Board finds that although VA's discussion of the 
veteran's current heart condition tends to focus on coronary 
artery disease and brady and tachy arrhythmias, that is a 
reflection of the fact that the veteran has been explicitly 
diagnosed with those heart conditions, and is not an 
indication of poor development of the case.  

Direct service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Although the 
veteran has not sought direct service connection for his 
heart condition, since it is a legal theory that could 
possibly support an award, in the interest of thoroughly 
examining the veteran's claim, the Board will analyze that 
theory first.  

To establish service connection on a direct basis, three 
requirements must be met: (1) the existence of a current 
disability; (2) an injury or disease was incurred during 
active military service; and (3) a relationship exists 
between the current disability and the inservice injury or 
disease.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a 
determination of service connection requires a finding of the 
existence of a current disability and a determination of the 
relationship between that disability and an injury or disease 
incurred in service).  

The veteran currently has a heart condition.  He has been 
diagnosed with coronary artery disease and brady and tachy 
arrhythmias.  The first requirement for service connection 
has thus been established.  

But the veteran's heart condition was not incurred during 
service.  The record shows that he had no complaints of 
coronary artery disease or arrhythmias during service. 
Indeed, as described below, his course of treatment for 
rheumatic fever shows that while he was monitored carefully 
for damage to his heart, no heart condition was incurred 
during service.  

In March 1945, he reported to sick bay with pain in his right 
foot, hip, and knee. He was diagnosed with rheumatic fever 
and sent to Great Lakes Naval Hospital for treatment.  Upon 
examination, his heart was not enlarged but there was a 
systolic murmur heard at apex.  On March 29, 1945, his sed. 
rate was 21 mm per hour.  On April 5th, his electrocardiogram 
(ECG) was normal and his course findings recorded on that 
date were that he had a mild disease with no abnormal cardiac 
findings, good response to medications, and negative 
urinalysis.  On April 17th, his sed. rate was 5 mm and his 
ECG was within normal limits.  When he was transferred to 
NAVCONHOSP for further treatment during convalescence, the 
transferring hospital noted that his sed. rate had been 
normal between April 17 and June 7, 1945.  

Upon admission, the convalescence hospital noted that his 
heart was not enlarged and that he had no heart murmurs.  On 
July 4, 1945, his sed. rate was 11 mm and he was put on a 
work detail.  On July 9th, he had a normal ECG.  He was 
discharged as fit for duty on July 17th.  The discharge notes 
indicated that this first attack of rheumatic fever was not 
severe, his heart was not involved, and he had had a normal 
convalescence.  His July 1946 separation examination noted 
that he had had rheumatic fever during service.  The examiner 
found that his cardiovascular system was normal, with normal 
heart, normal arteries, normal veins, and normal, regular 
pulse.  He was determined to be physically qualified for 
separation from service.  

A veteran is not limited to inservice evidence to establish 
that a disease was incurred during service.  With certain 
diseases, such as cardiovascular-renal disease, inservice 
incurrence can be presumed if the veteran manifests the 
disease within one year after service.  38 C.F.R. §§ 3.307, 
3.309.  Since there is no evidence of cardiovascular-renal 
disease within one year following discharge, the record does 
not support the presumption that heart disease was incurred 
during service.  

Because the veteran did not incur any heart condition during 
service, the second requirement for direct service connection 
has not been established.  Nor has the third requirement for 
service connection been established on this record because no 
medical evidence links his current heart condition and his 
military service.  Accordingly, service connection on a 
direct basis is not warranted.  

Secondary service connection

The veteran has not sought service connection on a direct 
basis; rather he seeks  service connection on a secondary 
basis.  Service connection may be granted on a secondary 
basis for a disability that is proximately due to, or the 
result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence that shows:  (1) a current disability 
exists; and (2) the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As discussed above, the veteran has a current heart 
condition.  But while there is some evidence to the contrary, 
the record does not establish that the veteran's heart 
condition was either caused by or aggravated by his service-
connected rheumatic fever.  

The veteran was given a C&P examination in June 2005.  The 
examiner reviewed his service medical records and post-
service medical treatment records and conducted a physical 
examination.  He diagnosed the veteran with heart conditions 
that included coronary artery disease and brady and tachy 
arrhythmias.  He ordered an echocardiogram, but stated that 
the veteran's heart conditions were not due to his service-
connected rheumatic fever.  

In October 2005, the veteran's internist wrote a letter in 
support of the veteran's claim.  He wrote that he had 
concerns that rheumatic fever can be associated with vascular 
disease by the mechanism of vasculitis which ultimately is 
associated with accelerated atherosclerotic changes.  He 
stated that he was not able to say with surety that the 
veteran's condition was caused by rheumatic fever, but that 
there was reasonable concern about the association of 
rheumatic fever with vascular disease.  
After receiving the June 2005 C&P examination report and the 
October letter from the veteran's internist, the RO asked the 
C&P examiner to issue an addendum, explaining the rationale 
for his conclusion and addressing whether the veteran's heart 
condition was aggravated by his service-connected rheumatic 
fever.  

The same cardiologist who had examined the veteran in 
June 2005 issued a supplemental C&P report in February 2006 
concluding that this veteran's coronary artery disease is not 
related to his service-connected rheumatic fever.  He noted 
the October 2005 letter from the veteran's internist.  He 
pointed out that the findings expected if there were 
longstanding cardiac changes associated with rheumatic fever 
would be mitral annular calcification or mitral stenosis.  
But the June 2005 echocardiogram showed the veteran's cardiac 
function demonstrated mild concentric left ventricle 
hypertrophy with an ejection fraction (EF) of a low normal 
left ventricular EF associated with basal posterior and 
apical hypokenesis, mild mitral regurgitation, and left 
atrial enlargement.  Of importance to the C&P cardiologist 
was that there was no evidence of mitral annular 
calcification or mitral stenosis.  The C&P examiner concluded 
that the results of this echocardiogram showed that there was 
no evidence of longstanding cardiac changes associated with 
rheumatic fever.  

As for the suggestion by the veteran's internist that 
rheumatic fever can be associated with vascular disease, the 
C&P cardiologist pointed out that the greatest risk factors 
this veteran had with respect to his vascular disease were 
his underlying hypertension, hyperlipidemia, tobacco abuse 
(80 pack year abuse history), and his age.  He discussed a 
recent study in Turkey (where rheumatic disease is still a 
major health problem) in which the stigmata of rheumatic 
fever (i.e., valvular lesions and mitral annular 
calcification) are not indicative of coronary artery disease.  
He noted that the study supports typical coronary artery 
disease risk factors as the mechanism for development and 
progression of atherosclerotic disease and does not support a 
role of rheumatic heart disease secondary to rheumatic fever 
as the causative factor.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  Here, the 
veteran's internist is competent to provide medical evidence, 
but his letter explicitly refrains from making a definitive 
statement that the veteran's rheumatic fever caused any of 
his current heart conditions.  He refers to no medical 
treatises and provides no rationale with respect to clinical 
findings for this particular veteran.  As a result, his 
statements raising a concern about whether the conditions 
might be linked are too speculative to provide the causal 
connection needed to establish service connection.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion 
based on speculation does not provide the required degree of 
medical certainty).  And since the veteran is a lay person, 
his opinion as to the etiology of his heart condition is not 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).   

On the other hand, the C&P examiner is competent to provide a 
medical opinion.  His supplemental report discussed how the 
echocardiogram results supported his opinion, how a recent 
medical research study supported his opinion, and how the 
veteran's medical history included risks factors for his 
present condition that were much greater than the risk factor 
of rheumatic fever.  He also reached a definite medical 
opinion with respect to this particular veteran.  Thus, the 
opinion of the C&P examiner is given much more weight than 
the opinion given by the veteran's internist. 

In light of the June 2005 C&P examination report, which 
stated that the veteran's current heart conditions, which 
include the coronary artery disease, brady and tachy 
arrhythmias, are not due to his service-connected rheumatic 
fever, the record does not establish that the veteran's 
current heart condition is caused by his service-connected 
disability.  Accordingly, secondary service connection based 
on causation is not warranted.  

As for secondary service connection based on the aggravation 
of a current disability by a service-connected disability, 
the February 2006 supplemental C&P report makes clear that 
the veteran has no active residuals of rheumatic fever that 
could aggravate his condition because there is no 
calcification of his heart valves.  Moreover, the C&P 
cardiologist stated that the veteran's coronary artery 
disease is not related to his service-connected rheumatic 
fever.  Accordingly, this record does not establish that the 
veteran's current heart condition has been aggravated by his 
service-connected residuals of rheumatic fever.  Secondary 
service connection based on aggravation is therefore not 
warranted.  

The reasonable doubt doctrine does not require a different 
result.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor. 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102.  But when, as here, the evidence in favor 
of the claim has been assigned much less weight than that 
against the claim, that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt 
rule inapplicable when the preponderance of the evidence is 
against the claim).  


ORDER

Service connection for coronary artery disease and brady and 
tachy arrhythmias (claimed as heart condition), to include as 
secondary to residuals of rheumatic fever, is denied.   



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


